           Case 1:18-cv-00681-RJL Document 200 Filed 05/11/20 Page 1 of 5



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
       Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.


                                      STATUS REPORT

       Pursuant to the order of Judge Richard J. Leon, dated April 23, 2020, Dkt. 182 (the

“Order”), Defendants Edward Butowsky and Matthew Couch provide the following status report

on the service of additional subpoenas authorized pursuant to the Order.

       Sy Hersh

       Sy Hersh had been previously served but the date for the deposition has passed. A

subpoena directing Sy Hersh to appear for a deposition on June 15, 2020 has been served as

set forth on Ex. 1 to the Declaration of Eden P. Quainton, dated May 11, 2020 (the “Quainton

Decl.”).

       Ellen Ratner

       Six unsuccessful attempts to serve Ellen Ratner at addresses in California and New York

have been made and Defendants have performed several “skip trace” searches attempting to

locate Ms. Ratner. Quainton Decl. Ex. 2 – Ex. 9. Most recently, Defendants retained a new

process server and provided video and image links so that Ms. Ratner could be properly

identified. Quainton Decl. Ex. 10. Thereafter, a subpoena directing Ellen Ratner to appear at a


                                                1
         Case 1:18-cv-00681-RJL Document 200 Filed 05/11/20 Page 2 of 5



deposition in Washington D.C. at 9:30 a.m. on June 18, 2020 was successfully served on an

Ellen Ratner residing at one of the addresses obtained by performing a “skip trace” search.

Quainton Decl. Ex. 11. However, the Ellen Ratner served was not the Ellen Ratner at issue in the

above-captioned litigation, as indicated by subsequent correspondence. Quainton Decl. Ex. 12.

Ms. Ratner remains unserved. Defendants have instructed their process server to continue

attempting to locate and serve the correct Ellen Ratner. Quainton Decl. Ex. 13. However, counsel

for Defendants respectfully requests that permission be given for alternative means of service,

such as through social media, since it appears unlikely service will be successful on Ms. Ratner

by conventional means.

Metropolitan Police Department (the “MPD”)

        Defendants had previously unsuccessfully attempted to serve the MPD. Dkt. 183 at 19.

Defendant Butowsky reissued a subpoena and unsuccessfully attempted service. Quainton Decl.

Ex. 14. He was directed to effect service by certified mail, which Defendant has authorized. Id.;

Quainton Decl. Ex. 15. As of today, the MPD remains unserved. Counsel does not yet have

confirmation that the MPD has received and is accepting service of the subpoena sent by

certified mail.

Detective Joseph Della Camera

        Defendants had unsuccessfully attempted service on Detective Joseph Della Camera

before the March 27, 2020 cut-off date. Dkt. 183. at 24. Quainton Decl. Ex. 16. Defendant Couch

again attempted service on Detective Della Camera, and was again unsuccessful. Quainton Decl.

Ex. 17. Mr. Couch was informed that service could only be made by email in light of the

COVID-19 pandemic. Id. Counsel attempted to serve Detective Della Camera by email, but his

filing was rejected, because it lacked an attorney certification. Quainton Decl. Ex. 18. Counsel



                                                2
         Case 1:18-cv-00681-RJL Document 200 Filed 05/11/20 Page 3 of 5



has responded to additional objections of the MPD and has prepared successive drafts of a

certification that have been submitted to the MPD, with no further comment in response.

Quainton Decl. Ex. 19 and 20. Although the certification and subpoena appear to have been

properly submitted, Mr. Della Camera remains unserved. The representative of the MPD with

whom counsel spoke cautioned Mr. Quainton that email filing of a subpoena does not constitute

service and only acts to notify the relevant police officer of the existence of the subpoena.

Quainton Decl. ¶ 15. Personal service will not be possible until the Mayor of D.C. eases some of

the current “lockdown” restrictions.

Cassandra Fairbanks

       Defendants have made five separate attempts at service on Ms. Fairbanks, who is

brazenly refusing service. Quainton Decl. Ex 21. Ms. Fairbanks has been acting in a “ruse” [sic]

fashion, refusing to come to the door, observing process servers from the window but refusing to

respond, and telling the server to “get off the property.” Id. Defendants have hired a new process

server who has made three attempts at service, clearly identifying Ms. Fairbanks as the person

refusing to accept service. Id. at 5. Despite Defendants’ efforts, Ms. Fairbanks remains

unserved. Given Ms. Fairbanks’ conduct, Defendants’ process server has been authorized to

conduct a “stake out” of Ms. Fairbanks residence. Quainton Decl. Ex 13. However, counsel

believes that service via social media, on which Ms. Fairbanks is very active, would be more

effective and appropriate than continued attempts at service on a recalcitrant and hostile witness.

Deborah Sines

       Defendants have not yet attempted service on Deborah Sines, but anticipate effecting

service in the coming days. Counsel in a companion case was able to effect service without




                                                 3
         Case 1:18-cv-00681-RJL Document 200 Filed 05/11/20 Page 4 of 5



difficultly and Defendants do not anticipate encountering any difficulties in effecting service on

Ms. Sines before June 1, 2020 in compliance with the Order.

Dated: May 11, 2020



                                                     QUAINTON LAW, PLLC

                                                      /s/ Eden Quainton___________________
                                                      EDEN P. QUAINTON, ESQ.
                                                      1001 Avenue of the Americas, 11th Floor
                                                      New York, New York 10018
                                                      Telephone: (212) 813-8389
                                                      E-mail: equainton@gmail.com
                                                     Attorneys for Defendants Edward Butowsky
                                                     and Matthew Couch




                                                 4
         Case 1:18-cv-00681-RJL Document 200 Filed 05/11/20 Page 5 of 5



                               CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on May 11, 2020 the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Plaintiff Aaron

Rich.



                                                   QUAINTON LAW, PLLC

                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                   Attorneys for Defendants Edward Butowsky
                                                   and Matthew Couch




                                               5
